Title: To Benjamin Franklin from Benjamin Vaughan, 21 November 1784
From: Vaughan, Benjamin
To: Franklin, Benjamin


				
					
						My dearest sir,
						London, Novr 21, 1784.
					
					I will not affront your grandson by supposing that I can inform you of any thing passing here at this moment more perfectly & fully than he himself can explain it to you. The same thing has been true during his whole stay here.
					I may say indeed of himself, what he will not be forward to tell you; that he has been relished & respected here; and has always been in motion after one object or other, as you will find from his conversation.— Had his time for coming been a point of choice, it would not have been the period he took, before our good company collects in London, or the season of politics commences. He came even too late for summer objects, & had not command enough of his time to think of country parties.— Hence I conclude he will be inclined to renew his visits, especially when politics & other matters prove more favorable. Mrs Hewson’s presence with you will make this easier to you both.
					Some time ago I sent you by your son one or two little books which seemed curious in the philosophical way; & by Dr. Bancroft, an extract from Dr. Priestley’s letter to me. I cannot think we have lately shone in any respect in this kingdom.
					I have paid as much attention as in my power to your letters of recommendation, and particularly to that for Count Mirabeau.

If that gentleman does me justice, he will tell you that I have shewn him attentions, & I trust proved of some small use in a particular or two.— I hope he will turn out the means of doing what I have so long wished for, introducing some of the more amiable French politics here. It will be remarkable, if father & son should each have done this service to a kingdom.— In pursuance of my prayer he will undertake this work; & the mode proposed by himself is, a monthly publication in French & English under the title of Conservateur, & Repositor. Your pieces which I had reserved for an occasion, will appear here;— The mention of which reminds me to tell you, that I know not who published your pieces on the Indians & on Migrations, nor have I yet seen them. The latter piece the Abbe Morellet sent Lord Shelburne, from whom I had it; & The Bishop of St. Asaph’s family afterwards had my whole packet of your pieces for many weeks. This is the only information I can now give you on this head.
					I am at a loss what I ought to say to you on the subject of your country. If I tell you that many traits not of the most satisfactory kind are related here on the subject of their punctuality, morality, and domestic education, you will think me changed in principles perhaps. You will soon find that I am the farthest in the world from being changed in this respect; but I have been grieved by what I have heard, from certain authority, & even to a degree of anguish. As to their luxury & indolence, we have a cure for that: our credits in Europe will cease to be so lavish as

formerly, and men now newly raised in private life there, will either change their courses or drop off. But if some effort is not used on the side of morality, & by means of education, we shall only have to do with European faults in the new world in a new shape. From all that I can learn, the beginning of the excess of this evil may be dated from the fall of paper-money & the confiscation of private property; and it has since been confirmed by the introduction of foreign vices & manners. Ideas of meum & teum have, for the time, lost their sacredness; & what with habit and example, jointly operating with necessities of the purse, the present people who stand forward in the different states must have much innate virtue, if they again become what they ought to be.— You must of course seem very angry if you notice this part of my letter, & this I shall of course be sorry for. Please therefore to pass it by.— I have well considered your ingenious essay on luxury, but as I am not yet old enough to have satisfied myself about the whole list of provocatives to industry &c, I shall defer my remarks upon it ’till I am some years older. By that time I may more become your convert than I am at present. In the mean time I must add that Lord Shelburne has seen it, and been highly pleased with it, as will be every friend to the consumption of English manufactures there.
					I shall now conclude with telling you, that our politics here seem to me again at a stand. I still am of opinion that something must be done with them, if we are to put on any shew of wisdom again: And I do not altogether despair of this sooner or later.— In the mean time I pray & trust you will give a fillip to the morals & education of you countrymen, without which last, man I plainly see can never reform. I am, ever my dearest sir, Your faithful, respectful & devoted,
					
						
							Benjn. Vaughan
						
					
				
				
					I should not touch upon your countrymen so boldly, if I did not think you were not truly informed by them of certain particulars, some of which are perhaps best known in foreign counting houses.— Luckily our family has no personal experience to instruct them, nor any opportunity for it.
				
			